Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments, in the amendment filed 6/28/2022, with respect to the rejections of claims 1 - 20 under 35 U.S.C. 103(a) have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendments. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al (US 2019/0147582).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Di Cicco (“Automatic Model Based Dataset Generation for Fast and Accurate Crop and Weeds Detection”, International Conference on Intelligent Robots and Systems, September 24th, 2017) in view of Lee et al (US 2019/0147582)
Regarding claim 1, Di Cicco teaches a method comprising: 
generating a plurality of labeled simulated images (5190:II:5-9, Di Cicco teaches use of a generative model to sample fully labeled training images of agricultural scenes), 
each labeled simulated image depicting one or more simulated and labeled instances of a plant (Fig. 7b, 5192:D:1-8, Di Cicco teaches generating synthetic image data with labeled colors indicating specific plant classes), wherein the generating includes stochastically selecting features of the simulated instances of plants from a collection of plant assets (5188:Abstract:14-18, 5190:B:5-9, Di Cicco teaches randomizing the key features of the target environment which are used for the generating model), wherein the collection of plant assets are obtained from one or more ground truth digital images captured previously by one or more vision sensors (Fig, 1, Fig. 7, Di Cicco teaches use of an image sensor which acquires real world images later used to generated the synthetic data), and wherein the one or more ground truth digital images depict real-life instances of plants (Fig.4, Fig. 6, 5193:A:4-9, Di Cicco teaches obtaining real world images of a plants and labeling them based on different features); and subsequent to generating the plurality of labeled images, translating the plurality of labeled simulated images using a trained generator model to generate a plurality of quasi-realistic synthetic training images (Fig. 7b, Fig. 8, 5193:A:14-20, Di Cicco teaches a trained generator model used to create labeled synthetic training datasets), labeled instances of the plant (Fig. 8, Di Cicco teaches labeled synthetic ground truth images).
While Di cicco teaches  the limitation above, Di cicco fails to teach “translating the plurality of labeled simulated images from a simulated domain to a quasi-realistic domain using a trained generator model of a generative adversarial network wherein the translating includes preserving the labels from the plurality of labeled simulated images ”. In same filed of endeavor, lee et al teaches The cGAN’s principle was generalized by providing images and strings as inputs instead of class labels (Isola et al., 2017). Images as inputs contain much more
information than integer labels. Thus, the objective of such cGANs shifted from actual generation to domain transform, e.g. transforming maps to satellite images. Segmentation was also studied by (Isola et al.,
2017), considering the image and its annotation as the two domains of interest.  ( page 2 left column).Additionally,  Lee et al. teaches: “ simulated images seemed relevant because they captured global distribution and structure of IR images and created annotations that seemed realistic when considered on their own. However, they were not satisfactory in the sense that they failed to represent fine structures of original IR images (leaf veins and contours), they had artifacts and annotation structures seemed partly unrelated to their associated IR
image. Fig. 8 B shows an experiment where the IR images were associated with a “fake” annotation unrelated to the images. Results were visually satisfying, indicating that our GAN algorithm was capable of
generating 2 channel images including a grayscale one and a binary one. Fig. 8 C presents GAN-simulated images from the binary images only ( see page 7 figure 7 and page 8 left column 2nd paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Di ciico to translating the plurality of labeled simulated images from a first domain to a second domain using a trained generator model as taught by Lee. The motivation for doing so would have been to generating new annotated data from the existing train set. This new data helped us achieve a much better segmentation, especially
when different types of augmentation were combined ( section 5, conclusion and future work). Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding claim 2, Di Cicco teaches generating synthetic training images using labelled plant data. Di Cicco further teaches the method, wherein the generator model is trained at least in part based on one or more ground truth digital images (Fig. 1, 5192:A:1-16, Di Cicco teaches training the model with a real image dataset composed of RGB images).
Regarding claim 3, Di Cicco teaches generating synthetic training images using labelled plant data. Di Cicco further teaches the method comprising analyzing the one or more ground truth digital images to segment depicted plant assets for inclusion in the collection of plant assets (figure 2, section II).
Regarding claim 4, Di Cicco teaches generating synthetic training images using labelled plant data. Di Cicco further teaches the method, wherein the depicted plant assets include one or more features of leaves of plant(s) having the targeted plant trait (abstract ; Table 1).
Regarding claim 5, Di Cicco teaches generating synthetic training images using labelled plant data. Di Cicco further teaches the method, wherein the plurality of labeled simulated images are labeled with pixel-wise annotations or bounding shapes (pixel wise annotation ; introduction section right column ).
Regarding claim 6, Di Cicco teaches generating synthetic training images using labelled plant data. Di Cicco further teaches the method, wherein the stochastically selecting is based on different weights assigned to different plant assets of the collection (figure 4 and 5). 
 Regarding claim 7, Di Cicco teaches generating synthetic training images using weighted plant data. Di Cicco further teaches the method, wherein the different weights are selected based on one or more environmental conditions observed or predicted in a selected geographic area (5188:Abstract:14-18, 5190:B:5-9, Di Cicco teaches randomizing the key features of the target environment such as soil type and lighting conditions).
Regarding claim 8, Ngo teaches the  method of claim 1, wherein the generative adversarial network comprises generator model is trained as part of a cycle generative adversarial network ((Ngo; [0044]: train a generative adversarial network; Fig. 2; [0091]: train a generative adversarial network 219 using training set 217).
Regarding claim 9, Di Cicco teaches generating synthetic training images using weighted plant data. Di Cicco further teaches the method, wherein the generator model comprises a conditional generator model (5191:B:1-21, Di Cicco teaches use of conditional modeling parameters).
Regarding claim 10, Di Cicco teaches generating synthetic training images using weighted plant data. Di Cicco further teaches the method, wherein the conditional generator imposes a constraint on generation of the plurality of quasi-realistic synthetic training images, wherein the constraint is based on input drawn by the user (5191:B:1-21, Di Cicco teaches use of user constrained modeling parameters).
The limitation of claims 11-20 has been addressed above in claims 1-10. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Froloff (US Patent Application Pub. No. 2020/0117897 A1) teaches an adaptive artificial intelligence training system for automated crop and plant monitoring. 
Ralls (US Patent Application Pub. No. 2020/0005063 A1) teaches a system and method for electronically identifying plant species. 
Sirault (US Patent Application Pub. No. 2014/0294247 A1) teaches a system and method for characterizing plant phenotypes. 



                                                                 Contact Information Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041. The examiner can normally be reached Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr.Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/Primary Examiner, Art Unit 2664